Citation Nr: 0404800	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1998, for the assignment of a total disability evaluation due 
to individual unemployability.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran's service has been reported as follows:  11/1/41 
to 12/7/41 prewar service; 12/8/41 to 4/9/42 beleaguered; 
4/10/42 to 8/31/42 prisoner-of-war; 9/1/42 to 4/12/45 no 
casualty service; 4/12/45 status under MPA terminated; 
4/13/45 to 10/25/45 Regular PA service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Manila, Republic of Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted a total 
rating based upon individual unemployability and assigned an 
effective date of December 22, 1998.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the appellant's claim of entitlement to 
eligibility for VA benefits, the Board notes that there has 
been no VCAA letter issued from the RO and the Board has been 
prohibited from curing this defect.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.  A separate VCAA 
letter must be issued.

2.  The veteran should be requested to 
provide the names and addresses of any 
physicians, VA and non-VA, who treated 
him from 1995 to 1999.  After obtaining 
the names and addresses and receiving the 
proper authorization from the veteran., 
the RO should obtain and associate copies 
of treatment records of the veteran from 
the identified physicians and associate 
them with the claims file.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


